Mr. Justice Carnes delivered the opinion of the court. 4. Cancellation op instruments, § 26*—when relief denied on bill and cross-bill because of laches. In a suit in equity where the complainant in the original bill sought relief from a contract for the purchase of stock, on the ground of fraudulent concealment of a debt which the defendant owed to the corporation, and the defendant in the original bill sought by cross-bill to enforce an alleged agreement for the release of such debt, held that both parties were negligent and had slept on their rights, and neither was entitled to relief.